DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
                        Claims 52-71 are currently in the application.
                        Claims 1-51 have been cancelled.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52, 54-62, 64-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0181291 a1 to Wheatley.
As to Claims 52 and 62, Wheatley discloses a computer-implemented method/ system, comprising: memory; circuitry configured to (see fig.3 and 4) determining, at a first progression point of a media asset during playing of the media asset, a biometric response associated with a user profile (see fig.6,el.604,606; page.13, ¶0107-¶0108); determining that an attribute of the biometric response exceeds a predefined threshold (see fig.6,el.610; page.14, ¶0113); identifying a portion of the media asset at the first progression point (see fig.5A&5B; page.12, ¶0100-¶0104); determining that a portion of a future progression point of the media asset, occurring at later time during the playing of the media asset than the first progression point, is associated with the identified portion of the media asset; and modifying the portion of the future progression point (see fig.6,el.612; page.14, ¶0117-¶0118).
As to Claims 54 and 64, Wheatley further discloses wherein modifying the portion of the future progression point comprises removing the portion of the future progression point of the media asset during the playing of the media asset (page.12, ¶0100-¶0101).
As to Claims 55 and 65, Wheatley further discloses wherein modifying the portion of the future progression point comprises replacing the portion of the future progression point with a different portion (page.12, ¶0100-¶0101).
As to Claims 56 and 66,  Wheatley further discloses wherein: the portion of the future progression point corresponds to a performer included in a cast of the media asset that is depicted during the first progression point of the media asset and is scheduled to be depicted during the future progression point of the media asset; and replacing the portion of the future progression point with the different portion comprises: identifying one or more images associated with a biometric response that is less than the predefined threshold; and selecting the one or more images as the different portion to replace the portion of the future progression point of the media asset (page.1, ¶0005, ¶0100-¶0101).
As to Claims 57 and 67, Wheatley further discloses identifying a performer included in a cast of the media asset depicted at the first progression point; and determining that the portion of the future progression point of the media asset is associated with the identified portion of the media asset comprises: determining that the identified performer appears in the future progression point of the media asset (page.1, ¶0005, ¶0100-¶0101).
As to Claims 58 and 68, Wheatley further discloses wherein each of identifying the performer included in the cast of the media asset and depicted at the first progression point, and determining that the identified performer appears in the future progression point of the media asset, is performed based on at least one of metadata of the media asset, employing a visual processing technique, and employing an audio processing technique (see fig.6, el.604; page.13, ¶0107).
As to Claims 59 and 69, Wheatley further discloses wherein identifying the portion of the media asset at the first progression point is performed based on at least one of metadata of the media asset, visual processing of the portion of the media asset at the first progression point, and audio processing of the portion of the media asset at the first progression point (see fig.6, el.604; page.13, ¶0107). 
As to Claims 60 and 70, Wheatley further discloses monitoring a biometric response of the user profile at the future progression point associated with the modified portion (page.15, ¶0122).
As to Claims 61 and 71, Wheatley further discloses wherein identifying the portion of the media asset at the first progression point comprises identifying an object at the first progression point by identifying a visual object depicted at the first progression point, or audio data of the first progression point, that is likely to have caused the biometric response to exceed the predefined threshold (page.13, ¶0101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 53 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0181291 A1 to Wheatley in view of US 2017/0055033 A1 to Christie.
As to Claims 53 and 63, Wheatley does not explicitly discloses wherein modifying the portion of the future progression point comprises skipping the future progression point of the media asset during the playing of the media asset.
Christie discloses wherein modifying the portion of the future progression point comprises skipping the future progression point of the media asset during the playing of the media asset (page.4, ¶0068-¶0069).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wheatley with the teaching as taught by Christie in order to provide appropriate content by skipping the fragment of unwanted portion of content based on the mood of the consumers or users.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0288478 A1 to Durham et al.
US 2012/0324493 A1 to Holmdahl et al.
US 2009/0288112 A1 to Kandekar et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424